department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division date release number release date uil code taxpayer_identification_number form tax periods ended december 20xx december 20xx person to contact identification_number contact telephone number our adverse determination as to your exempt status was made for the following reason s this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax periods above dear certified mail based on your activities and financial records you do not qualify for exemption from federal_income_tax under sec_501 of the code since you are engaged in business with the general_public by regularly providing your facilities and services to the public for use upon payment of established fees these fees are over the limit as provided in revproc_71_17 as amended by public law and the income from these sources is inuring to the benefit of your-members because it is used for the maintenance and improvement of your facilities you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for tax periods ended december 20xx and december 20xx we have secured forms for tax periods ended december 20xx and december 20xx processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely publication enclosure margaret von lienen director eo examinations gs yi internal_revenue_service department of the treasury tax exempt and government entities exempt_organizations examinations certified mail - return receipt requested dear date taxpayer_identification_number oo form tax_year s ended dec 20xx and dec 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely paul a marmolejo acting director eo examinations letter rev catalog number 34809f department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations date date taxpayer id number form tax periods ended december 20xx december 20xx person to contact id number contact numbers telephone fax dear on date congress enacted the protecting americans from tax hikes act of path act of p l sec_406 of the path act extends declaratory_judgment rights under sec_7428 of the internal_revenue_code from c organizations to all c organizations these rights apply to adverse determinations of tax-exempt status including revocations and disqualifications of tax-exempt status this section of the path act of applies to all revocations and disqualifications issued on or after date we issued you a final revocation or disqualification letter during this time period we are now reissuing a revocation letter because you are entitled to file a declaratory_judgment action with respect to the loss of your tax-exempt status your reissued letter is attached the basis for the loss of your exempt status has not changed if you have any questions you can call me at the telephone number shown in the heading of this letter need to contact you if you write please provide a telephone number and the most convenient time to call if we thank you for your cooperation sincerely reviewer attachment 90-day final adverse determination_letter schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx dec 20xx tax identification_number explanations of items issue whether c other than sec_501 c or c during the tax years cited above met the requirements of any tax-exempt status under section law irc 2015-code-vol sec_501 exemption from tax on corporations certain trusts etc c clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder social clubs are permitted to receive a certain amount of income from the general_public and investments because p l substituted substantially_all for exclusively in sec_501 the limitations imposed by this change are and no more than of revenue from investments no more than of revenue from non-members facts an organization may self-declare themselves to be tax-exempt under the sections of c of the internal_revenue_code except for those cited above for the subject years disclosed that the organization was operated as examination of was held to operate as a commercial business because it was a for-profit business operated as a for-profit business and advertised events to which the general_public was invited there were no effective methods to segregate guest revenue from member revenue the admission of the general_public does not provide an exempt_purpose for a social_club nor does it provide a valid purpose for exemption under any other section of c for which a self-declarer may claim tax exemption did not have adequate internal controls in place to ensure that only members and their own personal guests attended events in their building nor did they have controls in use which reliably segregated member from non-member revenues finally the amount of non-member income exceeded nonmember use of club facilities and or services on its gross_receipts from finally the corporate documents specified provisions which lack detail and do not require the development and maintenance of detailed specification of exempt_purpose written policies for internal control annual disclosure of any conflicts of interest no objection is taken to the articles and by-laws although these documents have been amended since the years under examination these amendments will be sent to the administrative files unit in cincinnati no objection was catalog number 20810w form 886-a page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx dec 20xx in general steps taken to the corporate documents as they contain no impermissible provisions have been taken to increase the participation of the board_of directors in organization matters and to document the adoption by management of new control provisions which new management has adopted subsequent to the years under examination taxpayer position has agreed to re-state their forms and 990-t on form_1120 for the two years under exam agent received these 1120’s on august 20xx agent’s review of the forms corporate tax returns show that the org correctly converted the series information returns to the for these tax returns were then completed and sent to this office by xx and xx agent's findings in the examination organization by the agent for signature complete and file form_1024 although it is understood not to be required the poa indicates that he will request that submission of these tax returns effectively conveys their agreement with form 6018-a was not signed as it was not presented to the government position it is not required that it believes that the requirements are met for the exemption the it is the government position that the poa has expressed his agreement with agent’s conclusion that the org did not meet the requirement for exception under any part of sec_501 other than or exemption under sec_501 sec_501 or sec_501 requires the approval of an application filed on form_1023 or as the organization does not meet the requirements of any eligible section of c then is disqualified not revoked as a social_club under sec_501 file form_1024 if they wish to re-declare themselves to be a social_club under sec_501 for the years that were disqualified from tax exemption fye dec 20xx and 20xxx must file as a taxable corporation on forms - which has been done this is to further state that the examination did not cover the year ended dec 20xx and the organization may self- declare for that year if government expresses no opinion as to whether december 20xx the organization has not shown that it meets the requirements of c or any other part of sec_501 for which exemption does not require a formal determination of qualification based on the filing of form_1023 or a sec_501 itis therefore required to report its income on corporate tax form_1120 for 20xx and 20xx during which years it failed to meet such requirements for exemption failed to meet the requirements of any non-excluded part of section publish no irs gov department of the treasury-internal revenue service qualifies for exemption as of form 886-a catalog number 20810w conclusion page
